                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


DONALD THOMAS HADEED,

                       Plaintiff,

v.                                                            Case No: 6:15-cv-392-Orl-41GJK

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Richard A. Culbertson’s Unopposed Request for

Authorization to Charge a Reasonable Fee (Doc. 30). United States Magistrate Judge Gregory J.

Kelly issued a Report and Recommendation (Doc. 31), recommending that the motion be granted.

After a de novo review, and noting that the parties filed a Joint Notice (Doc. 32) that they have no

objection to the Report and Recommendation, the Court agrees with the analysis therein.

Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 31) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. Richard A. Culbertson’s Unopposed Request for Authorization to Charge a

               Reasonable Fee (Doc. 30) is GRANTED.

       DONE and ORDERED in Orlando, Florida on April 9, 2019.




                                            Page 1 of 2
Copies furnished to:

Counsel of Record




                       Page 2 of 2
